Citation Nr: 1036798	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-31 659	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include avascular necrosis as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for a bilateral shoulder 
disability to include as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.

6.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to September 
1970, to include service in the Republic of Vietnam from August 
1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision, in which the Chicago, 
Illinois RO (Chicago RO) denied the Veteran's request to reopen 
his claim for service connection for a bilateral hip disorder.  
This rating decision also denied his claim for service connection 
for peripheral neuropathy.

The Veteran also appeals from an October 2004 rating decision 
issued by the St. Louis RO, which denied his claims for service 
connection for a bilateral shoulder condition and for a TDIU.  In 
addition, the Veteran appeals from a March 2007 rating decision, 
in which the Chicago RO granted service connection for diabetes 
mellitus and assigned an initial rating of 20 percent.

The Veteran and his spouse testified before the undersigned at a 
March 2010 Travel Board hearing.  A copy of that hearing 
transcript has been associated with his claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in subsequent to the issuance of the June 2009 
supplemental statement of the case (SSOC). This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2009).

The issues of entitlement to a rating in excess of 70 
percent for posttraumatic stress disorder (PTSD) and 
whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

In addition, the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for a thyroid disorder to include 
hyperthyroidism is referred to the AOJ for appropriate 
action.  Although the Board allowed the Veteran to testify 
regarding this issue at his March 2010 hearing, a review 
of the claims file indicates that his March 2010 
substantive appeal was untimely.  The Board therefore does 
not have jurisdiction over this matter.  This matter also 
is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hip 
and shoulder disabilities and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In an unappealed July 1991 rating decision, the Veteran's 
claim for service connection for a bilateral hip disability was 
denied as the evidence of record did not establish the existence 
of a current disability or a nexus between any current condition 
and service.

2.   Evidence submitted since the July 1991 rating decision 
includes information that was not previously considered and 
establishes a fact necessary to substantiate the service 
connection claim for a bilateral hip disability, the absence of 
which was the basis of the previous denial.

3.  The evidence of record establishes a nexus between the 
Veteran's bilateral upper and lower extremity peripheral 
neuropathy and service, to include service-connected diabetes 
mellitus.

4.  Throughout the course of this appeal, the Veteran's diabetes 
mellitus has manifested by the use of insulin, oral medications, 
a restricted diet and the regulation of activities; the record is 
negative for episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year and complications 
that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision, denying service connection for 
a bilateral hip disability, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  As evidence received since the July 1991 rating decision, 
denying service connection for a bilateral hip disability, is new 
and material, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to service connection for 
bilateral upper and lower extremity peripheral neuropathy have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  The criteria for a 40 percent initial rating for diabetes 
mellitus throughout the course of this appeal have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.10, 4.119, Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  
73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The increased rating claim for diabetes mellitus arises from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 and 
7105.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
Veteran's increased rating claim for diabetes mellitus.

The VCAA is not applicable where further assistance would not aid 
an appellant in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004 (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and assistance).  
In view of the Board's favorable decision, further assistance is 
unnecessary to aid the Veteran in substantiating his request to 
reopen his claim for service connection for a bilateral hip 
disability and his claim for service connection for peripheral 
neuropathy.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 
2010 hearing, the undersigned explained what was needed to 
substantiate the his claims and suggested that the Veteran submit 
a statement from his private physician in an effort to support 
his claims and held the record open for an additional sixty days 
to allow the Veteran the opportunity to submit this evidence.  
The Veteran was offered an opportunity to ask the undersigned 
questions regarding his various claims.  The Board therefore 
concludes that it has fulfilled its duty under Bryant.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claims.  Available service treatment records, post-
service treatment records, Social Security Administration (SSA) 
records, copies of the hearing transcripts, and physician and lay 
statements have been associated with the record.  Additionally, 
the Veteran has been afforded multiple VA examinations, most 
recently in March 2009.  The Board finds the SSA, post-service 
treatment records, physician and lay statements, along with the 
VA examinations of record, are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board 
finds there is no additional notice that should be provided, nor 
is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matters decided herein on appeal.

Petition to Reopen

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
For purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156.  These official service 
department records include service records that are related to a 
claimed in-service event, injury or disease, regardless of 
whether such records mention a veteran by name.  Id.

The Veteran's claim for service connection for a bilateral hip 
disorder was denied in a July 1991 rating decision as the record 
was negative for evidence establishing a nexus between any 
current bilateral hip disorder and service.  This determination 
was not appealed and is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The evidence considered in the July 1991 rating decision included 
the Veteran's service treatment records, various private 
treatment records and a March 1991 VA examination report.

A March 1991 VA examination report reflected the Veteran's 
complaints of painful hips without numbness.  Physical 
examination noted bilateral hip pain on range of motion testing.  
Distal motor strength was 5/5 bilaterally and neurological 
examination was within normal limits bilaterally.  An 
accompanying X-ray revealed stage I avascular necrosis of the 
right hip and signs of loosening in the left hip.  Following this 
examination, diagnoses of a loosening of the left femoral stem 
status-post hip arthroplasty and avascular necrosis of the right 
femoral head, stage I were made.  

Evidence received since the July 1991 rating decision included a 
November 2003 statement from the Veteran's brother, a January 
2007 opinion from Dr E. P., SSA records, VA treatment records 
dated through May 2009, opinions from Dr. G. W., additional 
private treatment records, and various Internet articles 
submitted by the Veteran.  He offered personal testimony at a 
March 2010 RO hearing.

An October 2001 private hip MRI scan revealed right hip 
degenerative disease with no evidence of avascular necrosis.  A 
left total hip prosthesis precluded the assessment of the left 
hip joint space due to severe degradation artifacts.

A March 2002 VA treatment note reflects the Veteran's complaints 
of hip pain for 14 years.  Hip range of motion was limited.

A July 2002 private bilateral hip X-rays revealed hip arthritis.

The Veteran underwent a right total hip replacement in August 
2002.

Multifocal arthritic or degenerative changes were revealed in a 
November 2002 private bilateral hip bone scan.  The flow phase 
and blood pool phase images were negative bilaterally and argued 
against inflammation or infection.

A December 2002 private discharge summary from Dr. G. W. 
indicated that the Veteran suffered from aseptic necrosis of the 
right and left hip and that the provider had been treating him 
for two years.  He used a walker or cane to ambulate and was 
unable to stand for more than five or ten minutes without severe 
hip pain.  The physician noted that this pain was intractable and 
would require lifetime therapy, adding that the Veteran did not 
appear to be a malingerer.

A February 2003 private rheumatology treatment summary indicated 
that the Veteran's reported right prosthetic hip pain was 
associated with contracture and was likely an aggravation of his 
low back pain.  The etiology of his status-post left total hip 
arthroplasty and avascular necrosis was uncertain.

In a November 2003 statement, his brother indicates that the 
Veteran did not suffer from aseptic necrosis prior to service.

The Veteran was awarded SSA benefits in a June 2003 decision on 
the basis of his status-post bilateral hip replacements and 
avascular necrosis of the right hip.

In a July 2004 opinion, Dr. G. W. indicated that the Veteran 
suffered from avascular necrosis of the hip.  The physician 
opined that it was "reasonable to think that [the Veteran's] 
ha[d] been exposed to the immutoxilogical effects of Agent Orange 
during his course of duty in Vietnam."

The Veteran was noted to use an automatic wheelchair due to his 
bilateral avasuclar necrosis in a December 2006 VA treatment 
note.

In a January 2007 opinion, Dr. E. P. indicates that the Veteran 
had been diagnosed with bilateral hip avascular necrosis and that 
he had reported being exposed to Agent Orange during service.

A March 2007 treatment summary from S. M. indicated that the 
Veteran's bilateral avascular necrosis caused painful mobility.  
He will require aides for mobility as a result of this condition.

During his March 2010 hearing, the Veteran asserted that his 
service-connected diabetes mellitus caused his avascular 
necrosis.

In an April 2010 letter, Dr. G. W. indicated that diabetes "can 
cause avascular necrosis which [was] a concern."

An undated internet article submitted by the Veteran discussed 
the link between avascular necrosis of the bones and Warfarin 
(Coumadin).  An undated article from wrongdiagnosis.com listed 
the purported symptoms and causes of avascular necrosis.

An undated article published by the Mayo Clinic noted that 
avascular necrosis could be caused by a joint injury, narrowed 
blood vessels or pressure inside the bone.  The use of high doses 
of corticosteroids and heavy drinking were the two most common 
risk factors for the condition.  Other diseases which increased 
the risk of developing avascular necrosis included diabetes.

An undated article published by Merck stated that avascular 
necrosis, also referred to as osteonecrosis, was the death of a 
localized area of bone.  This condition could be caused by 
trauma, including a displaced fracture, or from non-traumatic 
causes including the use of high doses of corticosteroids and 
chronic alcohol use.

The Veteran's claim for service connection for a bilateral hip 
disorder was denied in a July 1991 rating decision as the record 
was negative for evidence establishing a nexus between any 
current bilateral hip disorder and service.  As such, evidence 
establishing such a nexus is required to reopen this claim.

Such evidence has been received.  The April 2010 letter from Dr. 
G. W. states that avascular necrosis can be caused by diabetes.  
The articles published by Merck and Mayo Clinic also state that 
avascular necrosis can be caused by diabetes.  This evidence is 
both new and material, and the Veteran's claim for service 
connection for a bilateral hip disability is reopened.

III. Service Connection 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  VA regulations provide 
that in the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2009).  However, 
the reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2009).

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307(a), 3.309(a).

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310.  Such permits a grant of 
service connection not only for disability caused by a service-
connected disability, but for the degree of disability resulting 
from aggravation to a nonservice-connected disability by a 
service-connected disability.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran contends that he suffers from peripheral neuropathy 
as a result of his service-connected diabetes mellitus.

An August 2003 private treatment note indicated that sensory 
testing demonstrated findings consistent with peripheral 
neuropathy.  The examiner noted that the "yield on trying to 
define the etiology for the peripheral neuropathy is low."

An August 2003 VA examination reflects the Veteran's reports of 
suffering peripheral neuropathy for the past six years.  His 
current symptoms included complaints of numbness in his feet and 
the feeling of fire on his toes and in the soles of his feet.  
Tingling or pinprick sensations or a history of diabetes mellitus 
were denied.  He walked with a cane due to his hip replacement.  
Physical examination was negative for lesions, excoriations or 
ulcers on the feet.  Light touch sensation was intact.  
Monofilament tested on the plantar surface of both feet were 
intact.  The examiner opined that there was no evidence of 
peripheral neuropathy as physical examination was within normal 
limits and that he had reviewed the Veteran's claims file.

A July 2004 opinion from Dr. G. W. indicated that the Veteran 
suffered from some peripheral neuropathy with numbness most 
likely secondary to Agent Orange or chemicals in Vietnam.

A December 2006 VA podiatry treatment note revealed the Veteran's 
dorsalis pedis and posterior tibial pulses to be intact 
bilaterally.  Neurologically he was reduced to two-point 
discrimination.  Vibratory and Semmes-Weinstein filament was only 
partially prevalent on both feet.  There were no open lesions or 
excoriations.  An assessment of diabetes with neuropathy was 
made.

An August 2008 opinion from Dr. D. D. stated that it was as 
likely as not that the Veteran's peripheral neuropathy was 
related to his diabetes mellitus.

A March 2009 VA physical medicine consultation reflects the 
Veteran's complaints of numbness and tingling in both feet for 
the past 30 years.  He was noted to be ambulatory with an 
antalgic gait due to hip pain and that he used a cane on his 
right side during ambulation.  Motor strength was 5/5 in the 
bilateral lower extremities.  "Good" range of motion in the 
bilateral lower extremities was found.  An assessment of positive 
electrodiagnostic evidence for peripheral neuropathy was made.

The Veteran reported suffering from tingling and numbness in both 
lower extremities for 20 years during a March 2009 VA diabetes 
mellitus examination.  Physical examination noted his muscle 
strength to be 5/5 bilaterally and that his deep tendon reflexes 
were hyperactive on the Achilles and patellar tendons 
bilaterally.  Sensory examination of the lower extremities 
revealed hypersensitivity of the skin with retraction of the feet 
with near touching and repetitive movements like clonus on deep 
touch on the plantar aspects of the feet.  No decreased sensation 
to fine touch was found.  Monofilament sensation revealed 
decreased sensation on the soles and the balls of the feet and 
the forefeet bilaterally.  He was not able to bear weight on both 
lower extremities due to hypersensitivity and pain in both lower 
extremities.  Following this examination and a review of the 
Veteran's claims file, diagnoses of chronic and debilitating 
peripheral neuropathy of lower extremities with an inability to 
walk more than 15 feet and peripheral neuropathy of the upper 
extremities were made.

A March 2009 VA peripheral nerves examination report reflects 
that the Veteran complained of burning pain in his feet, weakness 
in his legs and generalized fatigue for the past 20 years.  He 
also experienced needle-like sensations on weight-bearing on the 
soles of his feet and upwards towards his knees on both legs.  
Wearing shoes, walking more than 10 to 15 feet and weight-bearing 
increased this pain and resting improved the pain.  He was in a 
wheelchair with limited movements and attempted to use a cane to 
transfer himself to the bed or chair.  Examination of the lower 
extremities found them to be symmetrical with intact skin, but 
negative for ulcerations, venous stasis or chronic 
hyperpigmentation.  There was no evidence of muscle wasting and 
strength was 5/5.  Fine touch sensation was present and 
hypersensitive in the entire leg, dorsum of the foot and plantar 
aspect with jumping on mild touch.  Examination of the upper 
extremities revealed touch sensation to be slightly decreased on 
the plantar aspect of his fingers.  Hand strength was 5/5 
bilaterally and there was no evidence of muscle weakness or 
impaired coordination.  Decreased sensation to the palmar aspect 
of the index, middle, ring and little fingers bilaterally and to 
the dorsum of the hand, coordinating to a glove-shaped 
distribution were found.  Electromyography studies were positive 
for evidence of peripheral neuropathy.  Following this 
examination and a review of the Veteran's claims file, diagnoses 
of mild bilateral diabetic polyneuropathy of the hands and 
bilateral diabetic neuropathy of the lower extremities were made.

The Veteran has a current disability as he has been diagnosed 
with a bilateral upper and lower extremity peripheral neuropathy, 
among other conditions.  In order for his peripheral neuropathy 
to be recognized as service connected, the competent medical 
evidence of record must establish a link between this condition 
and an active duty injury or disease or a service-connected 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Shedden and 
Hickson, supra.

The March 2009 VA examiner diagnosed the Veteran with bilateral 
upper and lower extremity diabetic polyneuropathy but did not 
provide an opinion regarding the etiology.  An August 2008 
opinion from Dr. D. D. states that it was as likely as not that 
the Veteran's peripheral neuropathy was related to his diabetes 
mellitus.  A July 2004 opinion from Dr. G. W. indicated that the 
Veteran's peripheral neuropathy was "most likely" due to his 
in-service herbicide exposure.  The August 2003 VA examiner found 
no clinical evidence of peripheral neuropathy and such did not 
provide an opinion regarding the etiology of such a condition.  

As the evidence is at least in equipoise, and resolving all doubt 
in the Veteran's favor, entitlement to service connection for 
bilateral upper and lower extremity peripheral neuropathy is 
therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Higher Initial Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

A 20 percent rating is warranted when diabetes requires the use 
of insulin or oral hypoglycemic agent, and a restricted diet.  A 
40 percent rating is warranted for diabetes that requires 
insulin, a restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes that requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A maximum 100 percent rating is 
warranted when diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, DC 7913.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he is entitled to a higher rating due 
to the severity of his service-connected diabetes mellitus.

The Veteran was prescribed oral medications to treat his diabetes 
mellitus in a December 2006 VA treatment note.  He was prescribed 
insulin in a February 2007 VA treatment note.

A March 2007 treatment summary from S. M., the Veteran's treating 
VA nurse, indicated that his diabetes mellitus had not been 
adequately controlled with insulin and that his dosage was 
increased.  His condition was being closely monitored.

The Veteran denied suffering from any current symptoms associated 
with diabetes mellitus during an August 2007 VA diabetes mellitus 
examination.  He reported experiencing hypoglycemia but denied 
being hospitalized for hypoglycemia, elevated blood sugars or 
ketoacidosis.  He was on a diabetic diet and used both insulin 
and oral medications to treat his diabetes.  His primary care 
physician had not restricted any particular activity, however, he 
had been wheelchair bound since 2002 due to his hips and reported 
being unable to do must activity as a result.  He saw his primary 
care physician every three months.  Anal pruritis, loss of 
strength, diabetic retinopathy, peripheral vascular disease or a 
history of myocardial infarction or ischemic heart disease were 
denied.  

Physical examination conducted by the August 2007 VA examiner 
revealed that his peripheral pulses were palpable and that his 
muscle mass, tone and power were normal and symmetrical in all 
four extremities.  Partial numbness to touch with monofilament 
and with pinprick up to and about the ankles was found on 
neurological examination.  Loss of sensation was somewhat 
variable while position and proprioception sensations were 
intact.  Tendon jerks were normal and symmetrical in all four 
extremities.  Bilateral feet were normal on inspection.  
Functional vision was found to be adequate without glasses.  
Examination was negative for skin lesions, skin breakdowns, foot 
callosities, vascular insufficiency or orthopedic problems.  
Following this examination, diagnoses of diabetes mellitus and 
peripheral neuropathy were made.  The examiner indicated that he 
had not reviewed the Veteran's claims file prior to the 
examination but had elicited a history from the Veteran.

The Veteran was noted to not be compliant with his diet in an 
April 2008 VA treatment note.

A January 2009 VA treatment note reflects the Veteran's 
complaints of pain and a burning sensation on the bottoms of his 
feet.  He reported exercising as much as he can.  Neurological 
examination of the feet noted decreased sensation to light touch 
and mildly decreased to sharp/dull sensation.  An assessment of 
diabetes mellitus with neuropathic changes, category 1 risk 
factors for amputation was made.

During a March 2009 VA diabetes mellitus examination, the Veteran 
complained of feeling extremely weak on a daily basis and 
hypoglycemic symptoms such as lightheadedness and blurred visions 
which improve after eating.  His blood sugars ranged from 135 to 
275 in the mornings and after eating and falling to 84 after 
minimal exercise.  His feet were very sensitive so he sometimes 
took off his covers at night to relieve his foot pain.  He did 
not follow a strict diabetic diet but tried to avoid overeating.  
He used oral medications and insulin to treat his condition and 
saw his diabetic care providers every three to six months.  A 
history of ketoacidosis, hypoglycemic or hypoglycemic reactions 
requiring hospitalization, peripheral vascular disease, stress 
ulcers or varicose veins was denied.  A November 2008 VA 
optometric examination was negative for any eye problems.

Physical examination conducted by the March 2009 VA examiner 
noted his muscle strength to be 5/5 bilaterally and that his deep 
tendon reflexes were hyperactive on the Achilles and patellar 
tendons bilaterally.  Sensory examination of the lower 
extremities revealed hypersensitivity of the skin with retraction 
of the feet with near touching and repetitive movements like 
clonus on deep touch on the plantar aspects of the feet.  No 
decreased sensation to fine touch was found.  Monofilament 
sensation revealed decreased sensation on the sole of the feet, 
the ball of the feet and forefeet bilaterally.  Skin examination 
was negative for stasis ulcerations or hyperpigmentation.  The 
Veteran was not able to bear weight on both lower extremities due 
to hypersensitivity and pain.  Following this examination and a 
review of the Veteran's claims file, diagnoses of poorly 
controlled diabetes mellitus and peripheral neuropathy of the 
upper and lower extremities were made.

An April 2009 VA eye examination was negative for diabetic 
retinopathy.

The Veteran's diabetes was noted to be controlled in an April 
2009 VA treatment note.

In a March 2010 letter from Dr. G. W., the Veteran's private 
primary care physician, indicated that the Veteran was insulin 
dependent, that he had been placed on a restricted diet, and that 
his activities were limited due to a negative impact on his 
medical condition.  The private physician noted that the Veteran 
had multiple medical problems and that he would be following up 
with him twice a month for "surveillance".

During a March 2010 hearing, the Veteran testified that he takes 
insulin twice per day and was on the "diabetic plate" diet.  He 
also suffered from vision problems that he attributed to 
diabetes.

In an April 2010 letter, Dr. G. W. indicated that the Veteran was 
insulin-dependent, that he followed the American Diabetic 
Association recommended restricted diet and that his activities 
were restricted due to chronic pain and chronic fatigue.  He 
experienced moments of dizziness, near syncope and loss of focus 
and has consequently been instructed to receive follow-up medical 
care every two weeks for hypoglycemia.

Resolving all doubt in the Veteran's favor, the Board concludes 
that the Veteran's diabetes mellitus more nearly approximates a 
40 percent rating.  38 C.F.R. § 4.119, DC 7913.  Throughout the 
course of this appeal, his diabetes mellitus has manifested by 
the use of insulin, the use of oral medications and the 
regulation of his physical activities.  An April 2010 letter from 
the Veteran's private primary care physician indicated that he 
had been instructed to receive follow-up care every two weeks for 
hypoglycemia.  The record is negative for clinical evidence of 
hospitalizations for episodes of ketoacidosis or hypoglycemic 
reactions.  Therefore, a higher rating under DC 7913 is not 
warranted.

In addition, the record is negative for complications that would 
not be compensable if separately evaluated.  The Veteran is in 
receipt of special monthly compensation for the loss of use of a 
creative organ due to his diabetic-related impotence.  When the 
RO implements the award of service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, it will 
establish the initial ratings for these disabilities.  In this 
regard, the Board notes that the minimum rating for neurological 
impairment to the sciatic nerve or the upper extremities is 10 
percent.  See DCs 8510-8516; 8520.  Although he has subjectively 
reported suffering from a diabetic related eye condition, the 
April 2009 VA eye examination was negative for such a 
complication.  As the record is otherwise negative for diabetic 
complications that would not be compensable if separately 
evaluated, a rating in excess of 40 percent is not warranted.  
See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that 
where rating criteria are conjunctive, each element of the 
criteria is needed to meet the requirements for the specified 
evaluation).



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's diabetes mellitus has been manifested as described 
above.  The rating criteria contemplate these impairments.  There 
were no reported hospitalizations for diabetes mellitus during 
the course of this appeal.  Hence, referral for consideration of 
an extraschedular rating is not warranted.



ORDER

As new and material evidence has been received, the claim for 
service connection for a bilateral hip disability is reopened, to 
this limited extent, the appeal is granted.

Service connection for bilateral upper and lower extremity 
peripheral neuropathy is granted.

A 40 percent initial rating for diabetes mellitus is granted, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83.  The threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged suffering from bilateral hip avascular 
necrosis and bilateral shoulder avascular necrosis as a result of 
service or his service-connected diabetes mellitus.  An undated 
article published by the Mayo Clinic submitted by the Veteran 
reflects that diabetes mellitus increases the risk of developing 
avascular necrosis.  In an April 2010 letter, the Veteran's 
private primary care physician indicated that diabetes mellitus 
can cause avascular necrosis but did not offer an opinion 
specific to the Veteran.  Thus, a VA examination is required to 
determine the etiology of the Veteran's claimed bilateral hip and 
bilateral shoulder disorders.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

The Veteran meets the statutory requirements for TDIU as his 
current combined rating exceeds 70 percent and at least one of 
his disabilities is ratable at 40 percent or more.  He is 
currently unemployed and has alleged being unable to work due to 
his service-connected disabilities.  In an October 2008 letter, 
his private primary care physician indicated that the Veteran's 
various disabilities, including disabilities which are not 
currently service-connected, render him unemployable.  A March 
2010 letter from this same physician indicated that the Veteran 
was totally disabled due to his service-connected diabetes 
mellitus and peripheral neuropathy exclusively.  The Veteran is 
also in receipt of SSA disability benefits due to a bilateral hip 
disability. 

The Court has held that in the case of a TDIU claim, the duty to 
assist requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  Thus, a VA examination is required to 
determine whether the Veteran in unemployable due to his service-
connected disabilities.

Prior to scheduling the Veteran for examination, outstanding VA 
and private treatment records should be associated with the 
record.

Finally, with regard to his claims for service connection for hip 
and shoulder disorders, his petitions to reopen claims for 
service connection for low back and thyroid disorders and his 
claim for an increased rating for PTSD, the Board acknowledges 
that resolution of these claims could impact consideration of the 
TDIU claim.  As such, the Board finds that these claims are 
intertwined.  Accordingly, these claims must be adjudicated 
first, and thus a decision on the TDIU claim would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to identify any 
private healthcare providers who have treated 
his bilateral hip and shoulder disabilities 
and for any service-connected disability, in 
particular, Glen A. Weisgerber, M.D., S.C, 
and to sign authorization for release of such 
records.  All records/responses received 
should be associated with the claims file. 

2.  Obtain from the Danville, Illinois VA 
Medical Center and its associated outpatient 
clinics, all outstanding records of 
evaluation and/or treatment of the Veteran, 
since March 18, 2009.  All records and/or 
responses received should be associated with 
the claims file.

3.  After completion of 1 and 2 above, 
schedule the Veteran for a VA orthopedic 
examination to determine whether his current 
bilateral hip and bilateral shoulder 
disorders are related to active duty service 
or his service-connected diabetes mellitus.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include x-
rays, if necessary) should be accomplished 
(with all results made available to the 
examining physician prior to the completion 
of his or her report) and all clinical 
findings should be reported in detail.

After the examination, the examiner should 
provide an opinion for any diagnosed hip and 
shoulder disorder as to whether it is at 
least as likely as not (50 percent 
probability or more) that such disorder(s) 
had its onset in service or within one year 
of the Veteran's discharge from service on 
September 13, 1970, or is otherwise related 
to a disease or injury in active duty 
service, including his presumed exposure to 
herbicides.  The examiner should also 
determine whether any such diagnosed shoulder 
or hip disorder was proximately caused or 
worsened beyond natural progression by any of 
the  Veteran's service-connected 
disabilities-PTSD, diabetes mellitus, 
dermatitis with tinea pedis and 
onychomycosis, or peripheral neuropathy.

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that any of the Veteran's service-connected 
disabilities either alone, or together, 
renders him unable to secure or follow a 
substantially gainful occupation.  In 
rendering this opinion, the examiner should 
comment on the October 2008 and April 2010 
letters, in which Dr. G. W. opined that the 
Veteran was unemployable due to a variety of 
disabilities, some of which are not service-
connected.

All clinical findings should be described in 
detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report.  If any 
requested opinion cannot be provided, the 
examiner should clearly state the reason(s) 
why.

4.  After completing the requested actions 
and adjudication of his petitions to reopen 
claims for service connection for low back 
and thyroid disorders and of his claim for an 
increased rating for PTSD, and any additional 
notification and development deemed 
warranted, readjudicate the service-
connection and TDIU claims remaining on 
appeal.  If any benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative an SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


